DETAILED ACTION
This Office Action is sent in response to Applicant’s Application filed on 06/16/2020 for application number 16/902,650, printer query form and IDS filed on 07/28/2021.  Claims 1-20 are pending in the case.

Examiner’s Amendment
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
Claim 8: at the end of the claim, please replace the semicolon with a period.  
Claim 18: at the end of the claim, please replace the semicolon with a period.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has carefully considered the independent claims 1 and 11. 
During the search, the prior art Wright et al. (US 2017/0098453 A1) is found to be pertinent.
With respect to claim 1:
Wright teaches a method for reproducing audio-visual effects with spatialized audio in an augmented reality environment (¶ 48: “At 430, the method includes identifying a real-world positioning of each of the one or more real-world audio sources. In an example, receive-beamforming based on differences in phase/time of arrival between correlated real-world sounds captured via the plurality of microphones of the spatially-diverse microphone array may be used to identify the real-world position of each real-world audio source. Real-world positioning may refer to a 3DOF position in 3D space”), comprising: 
identifying audio data and first metadata associated with the audio data captured in a first augmented reality environment, wherein the audio data is perceived by a first user at a first user location in a first environment as emanating from an object in the first augmented reality environment, (¶ 53: “The virtual objects may be used to provide the user with visual feedback of; (1) the position of the audio sources within an augmented reality view of the physical space; (2) the status of the audio sources, such as (2.1) whether the audio source is a real-world audio source or a virtual audio source”)
 the first metadata pertains to the first user and at least a portion of the first augmented reality environment in which the audio data is recorded, and the first augmented reality environment is created from a first real-world environment portion by an augmented reality system (¶ 23: “Physical space 300 further contains a plurality of real-world audio sources R1, R2, R3, each having a respective real-world position within physical space 300. As an example, R1 may correspond to a user of the communication device speaking or making another human generated sound, and R2 and R3 may correspond to other real-world audio sources within physical space 300”), 
¶ 50: “At 432, the method includes identifying a virtualized real-world positioning of each of the one or more virtual audio sources.  In an example, a virtual model describing the position/orientation and acoustic properties of the virtual audio sources may be mapped to or aligned with a model of the physical space to identify the virtualized real-world position/orientation of each of the virtual audio sources”).
With respect to claim 11: claim 11 contains subject matter similar in scope to claim 1.
However, Wright does not explicitly teach or fairly suggest:
“rendering the audio data into spatialized audio for a second user or the first user at a second user location in a second augmented reality environment at least by localizing the first metadata to the first or second user at the second user location to generate first localized metadata based at least in part upon second metadata; and … presenting the spatialized audio and at least one virtual object pertaining to at least the object in synchrony to the user based at least in part upon the first metadata and the second metadata” of claims 1 and 11.
The above limitations in specific combination as recited in claims 1 and 11 define the patentability of claims 1 and 11.
Dependent claims 2-10 and 12-20 are allowed for the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY T GATTEW whose telephone number is (571)272-5239 and fax number is (571)272-5239.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASTEWAY T GATTEW/Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                              /TADESSE HAILU/Primary Examiner, Art Unit 2173